Title: To George Washington from John Jay, 2 March 1786
From: Jay, John
To: Washington, George



Dr Sir
N[ew] York 2 March 1786

at & for some time after the arrival of your kind and friendly Letter by mr Taylor, official Business obliged me to postpone writing the Letters due to my private Correspondents. In Decr a young Man under the Influence of more important advisors, made an attack in the Papers, which rendered the Publication of my Correspondence with him expedient. The first Edition being replete with Errors of the Press, a second became indispensable; and from the moment of the attack I concluded to delay answering your Letter until I could transmit with it a proper State of Facts. a new Edition has just been compleated, and I have the Honor of enclosing a copy of it with this.
now my dear Sir let me tell you, and very sincerely, that no Letter, since my Return, has given me more pleasure than yours. as civilities like true and counterfiet Coins, are sometimes difficult to distinguish, and as Commendation, having no intrinsic Value, borrows the Chief of its worth from the merit of those who bestow it, I feel on this occasion all the Satisfaction which can result from approbation under the most advantageous Circumstances.
an apprehension that this Letter may not reach the post office

in Time, presses me not to enlarge at present. Mrs Jay whose best wishes you enjoy, disires me to tell you so, and with me requests the favor of you to present the like to mrs Washington—with perfect Esteem & attachmt I am Dear Sir your most obt & very hble Servt

John Jay

